Citation Nr: 0632412	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran served on active duty from June 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested a Travel Board hearing.  Notice of a 
Travel Board hearing scheduled for February 8, 2006, was sent 
to the veteran in correspondence dated January 13, 2006, but 
the veteran failed to keep this appointment.  The veteran's 
hearing date was not rescheduled.

Section 19.76 provides that notice of the place and time of a 
hearing before the Board of Veterans Appeals at a Department 
of Veterans Affairs field facility will be given not less 
than 30 days prior to the hearing date.  See 38 C.F.R. 
§ 19.76.  Since the notice dated January 13, 2006, failed to 
comply with this provision, the veteran must be rescheduled 
for a Travel Board hearing if he still desires such a 
hearing.

In addition to the foregoing, review of the record also 
indicates that a new compensation and pension (C&P) 
examination is warranted.  

On January 12, 2004, the veteran underwent an audiological 
evaluation.  The audiologist reported that the claims file 
was not available for review.  During the examination the 
veteran reported that he suffers from a constant mild to high 
pitched ringing in both ears.  According to the examiner, 
"it is at least as likely as not that [the veteran's] 
tinnitus . . . loss was caused by noise exposure while in the 
military."

On January 13, 2004, the veteran was given a C&P examination.  
Diagnoses included partially debilitating bilateral tinnitus.  
According to the examiner, "it seems less likely than not 
that [the veteran's] present hearing loss and tinnitus are 
related to events or circumstances which occurred while in 
military service."  The examiner did not comment upon the 
opinion proffered by the audiologist.  In addition, although 
the case file contains correspondence from the veteran 
(including the veteran's November 2003 claim) in which he 
avers that he has had "a ringing in [his] ears" since his 
service in Vietnam, the examiner failed to account for this 
evidence in his opinion.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the court 
held that "because there is of record lay evidence of in-
service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to 'indicate[] that [the appellant's] disability . . 
. may be associated with [his] active . . . service.'"  See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (holding that "lay evidence is one type of evidence 
that must be considered, if submitted, when a veteran's claim 
seeks disability benefits . . . [and] nothing in the 
regulatory or statutory provisions . . . require both medical 
and competent lay evidence; rather, they make clear that 
competent lay evidence can be sufficient in and of itself").  
In light of these rulings, and in view of the examiner's 
failure to credit the veteran's claim of ringing in the ears 
since service, the veteran must be accorded another 
examination. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC., for the following 
action:

1.  The veteran should be scheduled for an 
examination to obtain an opinion as to the 
etiology and date of onset of the 
veteran's tinnitus.  The claims folder 
must be made available to the examiner.  
The examiner must elicit information from 
the veteran regarding the nature and onset 
of his tinnitus and offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the tinnitus 
began during the veteran's military 
service or is related to any incident of 
such service.  A rationale for any opinion 
offered should be set forth in the report 
provided.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  

3.  Additionally, if the benefit sought 
remains denied, the RO should determine 
whether the veteran still desires a Travel 
Board hearing and, if he does, he should 
then be re-scheduled for a Travel Board 
hearing. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



